Citation Nr: 0736577	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  07-26 495	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 2006 decision of the Board of 
Veterans' Appeals denying entitlement to an effective date 
earlier than April 5, 1998, for the award of a 100 percent 
disability rating for a schizo-affective disorder with post 
traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE). 

2.  Whether a December 2006 decision of the Board of 
Veterans' Appeals denying entitlement to an effective date 
earlier than February 22, 1988, for the award of a 20 percent 
disability rating for a seizure disorder should be revised or 
reversed on the grounds of CUE.


INTRODUCTION

The Moving Party served on active duty from March 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the Moving Party alleging CUE in a 
December 2006 Board decision.


FINDINGS OF FACT

1.  In December 2006, the Board denied entitlement to an 
effective date earlier than April 5, 1998, for the award of a 
100 percent disability rating for a schizo-affective disorder 
with PTSD and denied entitlement to an effective date earlier 
than February 22, 1988, for the award of a 20 percent 
disability rating for a seizure disorder.

2.  The Moving Party has failed to clearly and specifically 
set forth alleged CUE in the December 2006 Board decision and 
why the result would have been manifestly different but for 
the alleged error. 

3.  It is not shown that the correct facts were not before 
the Board or that the statutory or regulatory provisions 
extant at that time were incorrectly applied in the Board's 
December 2006 decision.


CONCLUSIONS OF LAW

1.  The December 2006 Board decision denying entitlement to 
an effective date earlier than April 5, 1998, for the award 
of a 100 percent disability rating for a schizo-affective 
disorder with PTSD was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2007). 

2.  The December 2006 Board decision denying entitlement to 
an effective date earlier than February 22, 1988, for the 
award of a 20 percent disability rating for a seizure 
disorder was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411.  However, CUE is a very specific and rare 
kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions were incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  

Examples of situations that are not clear and unmistakable 
error include a change in diagnosis, a failure to fulfill the 
duty to assist, a disagreement as to how the facts were 
weighed or evaluated, or otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there had been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403.

A decision of the Board that revises a prior Board decision 
on the grounds of clear and unmistakable error has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 C.F.R. § 20.1406(a).

By correspondence received in February 2007, the Moving Party 
alleged CUE in the Board's December 2006 decision.  
Specifically, he noted: 

I am appealing the Board of Veterans 
Appeals Docket Number: 92-53 387 
decision. Dated: December 8, 2006,  I am 
also filing with the Board a motion for 
reconsideration of this decision.  In 
conclusion I'am with the (Board) The 
(BVA) The Board of Veterans Appeals a 
motion for revision of this decision 
based on clear and unmistakable error. 
(C.U.E.)

The Board denied the Motion for Reconsideration in March 
2007.  After a careful review of the December 2006 decision, 
the Board finds that CUE is not shown.  

In support of his motion, the Moving Party submitted a 
lengthy statement complaining about the VA Medical Center in 
New Orleans, including allegations that he was held hostage 
with no toilet and no face bowl, complaints against the New 
Orleans RO, being seen by a doctor who was not a doctor, 
being thrown out of the VA Medical Center in Los Angeles, 
being thrown out of the Homeless Veterans Affairs Medical 
Center in Biloxi, and being disrespected as an African Indian 
American citizen and a service-connected combat veteran, and 
as being exposed to agent orange, agent blue, agent unknown, 
and agent pink.  He essentially asks the rhetorical question 
that if this is not CUE, what is?

This statement, and additional correspondence in the file 
effectively making the same assertions, cannot support a 
claim for CUE.  As noted above, a valid claim of CUE must 
include specific allegations as to why the result of the 
challenged decision would have been manifestly different but 
for the error.  

In this case, the Moving Party has made no such arguments.  
He has not set forth specific allegations of error, either of 
fact or law, which would warrant a finding of CUE in the 
December 2006 decision but rather focused on unrelated 
situations with the RO and Medical Centers that are unrelated 
to the current motion.  Simply put, he has not set forth any 
basis for a finding of error or any indication why the result 
of the December 2006 decision would have been different but 
for an alleged error.

The Moving Party further maintains that he is entitled to 
earlier effective dates because he filed claims prior to the 
current award dates.  However, with respect to the claim for 
an effective date prior to April 1988 for a  psychiatric 
disability, the Board notes that at the time of the December 
2006 decision, the Board considered the April 1988 claim for 
the benefit, the February 1990 rating decision granting the 
benefit, an October 1995 Board decision denying an earlier 
effective date, and the current law.  The Board in October 
1995 found that the claim for service connection for a 
psychiatric disability received in April 1988 was the 
earliest claim of record for service connection for that 
disability and thus an earlier effective date was not 
warranted.  The Board in December 2006 found that the 
veteran's freestanding claim for an earlier effective date 
was barred as a matter of law because the October 1995 Board 
decision was final.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

With respect to the claim for an effective date prior to 
February 1988 for a seizure disorder, the December 2006 Board 
decision considered a February 1988 Board decision, his 
February 1988 claim for a higher rating, May 2002 and 
September 2003 Board decisions denying the claim, VA 
outpatient treatment records, hospital reports, EEG testing, 
a neurology work-up, and an April 1987 Application for 
Handicapped identification card.  The Board found that the 
February 1988 Board decision continuing a 10 percent rating 
for a seizure disorder was final.  The veteran's February 
1988 claim for a higher rating was the first claim subsequent 
to the final February 1988 Board decision and that the 
evidence did not show a factually ascertainable increase in 
disability in the one year prior to the February 1988 claim 
for increase.

In essence, the Moving Party disagrees with the manner in 
which the Board weighed or evaluated the facts and evidence 
before it in December 2006.  His argument that he filed 
claims prior to the current effective dates is without merit 
and amounts to a disagreement with the Board's evaluation of 
the facts before it.  This does not constitute CUE.  

A claim of CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).

In sum, the Moving Party has not identified any specific 
finding or conclusion in the December 2006 Board decision 
which was undebatably erroneous.  The record does not reveal 
any kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Therefore, the Motion is denied.

A motion for reversal or revision of prior Board decisions 
due to CUE is not a claim but a collateral attack on a prior 
decision.  Thus, one requesting such reversal or revision is 
not a claimant within the meaning of the 38 U.S.C.A. § 5103, 
5103A and consequently, the notice and development provisions 
of the statutes and regulations do not apply in CUE 
adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2007).  


ORDER

The motion for revision of the December 2006 decision of the 
Board of Veterans' Appeals denying entitlement to an 
effective date earlier than April 5, 1998, for the award of a 
100 percent disability rating for a schizo-affective disorder 
with PTSD on the basis of CUE is denied. 

The motion for revision of the December 2006 decision of the 
Board of Veterans' Appeals denying entitlement to an 
effective date earlier than February 22, 1988, for the award 
of a 20 percent disability rating for a seizure disorder on 
the basis of CUE is denied.



                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



